Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
St Petersburg June 24th. 1814

Without knowing where to address you I cannot refrain from writing to you to inform you of our health, and our great anxiety to hear from you two posts having arrived without bringing us a line. I was uneasy at first lest you should have been prevented from writing by indisposition, or accident on the road, but on reflection your silence may have been caused by finding a number of letters at Gottenburg, which may have required your attention, and forced you to omit one Post, contrary to the intention expressed in your last.
I learn from letters to Mr Lewis that the place of your destination is changed again and that you are now to go to Ghent in Flanders I do not think these changes wear a friendly aspect and I much fear from what I can gather that the mission will be dragged on for some Months without producing any thing decisive letters have arrived in town which state that all external communication and civility has ceased between the Gentlemen and that it is a public open breach I hope not most sincerely as it is evident that our Country is desirous for Peace and I much fear such a circumstance would prove a handle to prevent it.
The Winter is at length gone by and we have very hot Summer weather you cannot concieve what advantage Charles has already derived from the air and excise he looks another thing and grows I think faster than ever with his health his spirits encrease and he becomes more difficult to manage but he is a very good Child—
I have had a great deal of trouble since you left me and am forced to change the Man I took into my service he is honest I believe but so crazy in consequence of the delightful habit so fashionable in that Class that he keeps the House in a state of perpetual confusion Grabit has recommended me one that he has known five and twenty years I have been obliged to do many things which I fear will make you very angry but you must be indulgent and pardon what you cannot approve—
Should you really go to Ghent I shall commission you to purchase me some Lace as it is a very cheap article in that part of the Country and I believe table Linnen is to be had there at small expence and of the best kind.—
The Grand Duke has returned and we have had illuminations of three nights for that and the Peace the Emperor is in England Mr Harris has written that he waits in England to see his Imperial Majesty immediately after which he shall sail for Petersburg Mr Meyers is commissioned to take a handsome house in a fashionable part of the town to be ready when he arrives You it is publickly said are to remove to England and he takes your place—Mr Strongotehikoff informs me that he finds he has made a very disadvantageous bargain with his House and seems desirous of making a new Contract should you come back Wood is at 15 R the Sagene and every thing in proportion.
You know me too well my beloved friend to believe it affectation when I assert that I shall not feel perfectly easy untill I hear from I will not venture a wish to see you as this would be a fault which you could never forgive your very affectionate Wife

L C A.